DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1, 4-12 and 15-17 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 17, Someya (US 2007/0026832 A1) discloses a communication apparatus and a method for controlling a communication apparatus comprising: 
a first oscillator configured to generate a first periodic clock signal (Someya, Fig. 1 900); and
circuitry configured to: 
clock a current time in synchronization with the first periodic clock signal (Someya, Fig. 1 800); 
generate a high frequency signal, wherein a frequency of the high frequency signal is higher than a frequency of the first periodic clock signal (Someya, Fig. 2 [0062]);
set a multiplication ratio (Someya, [0055-0056]);
multiply the frequency associated with the enabled one of the first oscillator or the second oscillator (Someya, Fig. 2 [0062]);
generate a second periodic clock signal based on operation of the frequency associated with the enabled one of the first oscillator or the second oscillator by the set multiplication ratio (Someya, Fig. 2 [0056-0058]); and execute a communication process in synchronization with the second periodic clock signal (Someya, Fig. 2 & 4). 
Kim (US 2015/0295622 A1) discloses set a frequency of a carrier (Kim, [0009]); enable one of the first oscillator or the second oscillator based on the frequency of the carrier (Kim, [0051]); wherein the first oscillator is enabled in case the frequency of the carrier is less than a specific frequency, and the second oscillator is enabled in case the frequency of the carrier is higher than the specific frequency (Kim, [0007, 0065]);
generate a second periodic clock signal based on multiplication of the frequency associated with the enabled one of the first oscillator or the second oscillator (Kim, [0087]). 
Weissman (US 2015/0244548 A1) discloses calculate a value based on division of the frequency of the carrier by a frequency associated with the enabled one of the first oscillator or the second oscillator (Weissman, [0052, 59]).

Either singularly or in combination, fail to anticipate or render the limitation " a second oscillator configured to generate a high frequency signal, wherein a frequency of the high frequency signal is higher than a frequency of the first periodic clock signal; and enable one of the first oscillator or the second oscillator based on the frequency of the carrier and calculate a value based on division of the frequency of the carrier by a frequency associated with the enabled one of the first oscillator or the second oscillator  ".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415